Citation Nr: 0428518	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  02-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for rectal cancer as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from January 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for rectal cancer as a result of exposure to 
herbicides.

A hearing before the Board was conducted in Washington, DC, 
in January 2003, and a transcript of that hearing has been 
placed in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board may obtain a medical opinion concerning a question 
involved in the appellant's appeal.  38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901 (2003).  However, it is prohibited 
from considering new evidence without remanding the case to 
the agency of original jurisdiction (AOJ) for review, unless 
this right is waived by the appellant.  Padgett v. Principi, 
No. 02-2259 (U.S. Vet. App. July 9, 2004).

In this case, the record reflects that in April 2004, the 
Board requested a medical opinion concerning the veteran's 
appeal for entitlement to service connection for rectal 
cancer as a result of exposure to herbicides.  Such medical 
opinion was provided by Dr. R. C. E. (initials), a VA 
pathologist, in May 2004.  Subsequently, in a letter dated in 
June 2004, the veteran was notified that a medical opinion 
had been received by the Board.  Thereafter, in August 2004, 
the Board informed the veteran that the law had changed 
pertaining to its ability to consider a medical opinion 
obtained by the Board without remanding the case to the AOJ 
for review and without having to obtain a waiver from the 
appellant.  The Board also gave the veteran 60 days to 
request that his appeal be remanded to the AOJ for initial 
review of the medical opinion or waive his right to such AOJ 
review.  In a correspondence dated August 2004, the veteran 
indicated that he did not waive his right to have his case 
remanded to the AOJ for review of the medical opinion.  As 
such, the Board finds that the veteran's claim for 
entitlement to service connection for rectal cancer as a 
result of exposure to herbicides must be remanded to the RO 
for review of the May 2004 medical opinion.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

The RO should review the May 2004 VA medical 
opinion of Dr. R. C. E. and all other evidence 
relevant to the claim on appeal.  Any further 
development of the evidence which the RO deems 
necessary should be accomplished.  The RO should 
readjudicate the issue on appeal.  If the benefit 
sought remains denied, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and be provided 
an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration if warranted.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



	(CONTINUED ON NEXT PAGE)



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



__________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



